DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 3rd, 2022 has been entered. Claims 1-13 and 15-20 are pending. Claims 1, 8, 10, 16 and 19 have been amended by the Applicant. Applicant’s amendments have overcome the claim objections.
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
Applicant's amendments and arguments filed June 3rd, 2022 were fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the prior art fails to teach or show, alone or in combination, the claimed high voltage disconnection unit comprising the first movable main contact comprises a plurality of contact strips operatively couplable to the fixed contact assembly for providing a current path when the high voltage disconnection unit is in the closed position; and where a relative auxiliary opening speed between the first movable auxiliary contact and the first fixed auxiliary contact is greater than a relative main opening speed between the first movable main contact and the first fixed main contact.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833